DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/29/2022 has been entered.
 
Notice of Amendment
	In response to the amendment filed on 7/25/2022, amended claims 1-2, 13, and 15, cancelled claims 5-6 and 9-12, and new claims 16-18 are acknowledged. Claims 1-4, 7-8, and 13-18 are currently pending. The following new and reiterated grounds of rejection are set forth:

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 4, 7, and 16 are is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US Patent No. 10,960,182 B2) (previously cited).


Regarding claim 1, Kim et al. discloses a programmable medical wire system, comprising: 
a programmable wire assembly, comprising: 
a core conductor (139B) (see Figure 29 and col. 30, lines 37-64); 
a first selective conductor portion comprising a first set of selective conductors (130d) and a second set of selective conductors (130a, 130b, 130c) (see Figure 5 and col. 14, lines 1-28);
a first actuator portion comprising a first set of actuator conductors (112d) electrically coupled to the core conductor and the first set of selective conductors, the first set of actuator conductors being programmed to move toward a predetermined shape (see Figures 3 and 30) based on actuation by energy applied through selective conductors electrically coupled to the first set of actuator conductors (see Figure 5 and col. 12, lines 38-54 and col. 13, line 55-col. 14, line 28);
a second selective conductor portion at a different longitudinal position along the programmable wire assembly than the first actuator portion and comprising the second set of selective conductors (see Figure 5 – selective conductors 130a, 130b, 130c extend distally beyond the longitudinal position of the set of actuator conductors 112d and the selective conductor 130d);
a second actuator portion disposed at a different non-adjacent longitudinal position relative to the first actuator portion (see Figure 5 – selective conductors 130a, 130b, 130c and actuator conductors 112a, 112b, 112c extend distally beyond the longitudinal position of the set of actuator conductors 112d and the selective conductor 130d) and configured to control movement of the programmable wire assembly independently of the first actuator portion, the second actuator portion comprising a second set of actuator conductors (112a, 112b, 112c) electrically coupled to the core conductor and the second set of selective conductors, the second set of actuator conductors being programmed to move toward a predetermined shape (see Figures 3 and 30) based on energy applied through the selective conductors electrically coupled to the second set of actuator conductors (see Figure 5 and col. 12, lines 38-54 and col. 13, line 55-col. 14, line 28).
Regarding claim 2, Kim et al. discloses the energy applied through the selective conductors comprises resistive electrical energy for a heat increase that moves the actuator conductors (see col. 12, lines 38-54).
	Regarding claim 4, Kim et al. discloses a power supply (300) and a controller (400) electrically coupled to the programmable wire assembly (see Figure 6 and col. 14, line 29-col. 15, line 6).
	Regarding claim 7, Kim et al. discloses the programmable wire assembly comprises at least one equipment portion (112e, 114, 117) comprising one or more attachments electrically coupled to one or more selective conductors and configured to obtain medical data from use of the programmable wire assembly (see Figures 12 and 14-15 and col. 19, lines 6-35 and col. 20, lines 27-53).
	Regarding claim 16, Kim et al. discloses the second actuator portion is separated from the first actuator portion by at least one cross-sectional dimension of the programmable wire assembly (see Figure 5 – selective conductors 130a, 130b, 130c and actuator conductors 112a, 112b, 112c extend distally beyond the longitudinal position of the set of actuator conductors 112d and the selective conductor 130d and col. 14, lines 1-28).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al, further in view of Zhang et al. (US Patent No. 9,370,640 B2) (previously cited).

Regarding claim 3, it is noted Kim et al. does not specifically teach the programmable wire assembly comprises a peripheral layer of a plurality of selective conductors surrounding a layer of a plurality of actuator conductors that are selectively insulated from the core conductor, wherein two or more of the actuator conductors are programmed to bend toward the predetermined shape. However, Zhang et al. teaches a programmable wire assembly comprises a peripheral layer of a plurality of selective conductors (210) surrounding a layer of a plurality of actuator conductors (230) that are selectively insulated from the core conductor (810, 220), wherein two or more of the actuator conductors are programmed to bend toward the predetermined shape (see Figures 4, 6, and 8 and col. 7, line 42-col. 8, line 12 and col. 9, line 60-col. 10, line 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the programmable wire assembly of Kim et al. to include a peripheral layer of a plurality of selective conductors surrounding a layer of a plurality of actuator conductors that are selectively insulated from the core conductor, wherein two or more of the actuator conductors are programmed to bend toward the predetermined shape, as disclosed in Zhang et al., so as to allow the wire assembly to be steered to different places by applying different potential voltages or to change the rigidity of the wire assembly or a portion thereof (see Zhang et al.: col. 8, lines 4-12).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al, further in view of Kornkven Volk et al. (US Patent No. 7,766,896 B2) (previously cited).

Regarding claim 8, it is noted Kim et al. does not specifically teach at least one of the actuator conductors comprises a twist conductor configured to twist along a longitudinal axis of the twist conductor. However, Kornkven Volk et al. teaches at least one of the actuator conductors comprises a twist conductor configured to twist along a longitudinal axis of the twist conductor (see Figures 17a-b and col. 13, lines 42-61). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the programmable wire assembly of Kim et al. to include at least one of the actuator conductors comprises a twist conductor configured to twist along a longitudinal axis of the twist conductor, as disclosed in Kornkven Volk et al., so as to achieve net rotation of the actuator conductor when actuated to allow a physician to steer a tip of the wire assembly around its axis (see Kornkven Volk et al.: col. 13, lines 56-61).

Claims 13, 15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al, further in view of Waldhauser et al. (US Patent No. 6,939,338 B2).

Regarding claim 13, Kim et al. discloses a method of using a programmable medical wire system, the system having a programmable wire assembly with a core conductor (139B) (see Figure 29 and col. 30, lines 37-64); a first selective conductor portion having a first set of selective conductors (130d) and a second set of selective conductors (130a, 130b, 130c) (see Figure 5 and col. 14, lines 1-28); a first actuator portion having a first set of actuator conductors (112d) electrically coupled to the core conductor and the first set of selective conductors (see Figure 5 and col. 14, lines 1-28); a second selective conductor portion at a different longitudinal position along the programmable wire assembly than the first actuator portion and having the second set of selective conductors (see Figure 5 – selective conductors 130a, 130b, 130c extend distally beyond the longitudinal position of the set of actuator conductors 112d and the selective conductor 130d), and a second actuator portion disposed at a different longitudinal position than the first actuator portion and having a second set of actuator conductors (112a, 112b, 112c) electrically coupled to the core conductor and the second set of selective conductors (see Figure 5 and col. 14, lines 1-28), the method comprising:
	energizing at least one selective conductor of the first set of selective conductors to actuate at least one actuator conductor of the first set of actuator conductors in the first actuator portion to change the shape of the actuator conductor in a programmed manner based on an amount of energy provided by the selective conductor (see Figure 5 and col. 12, lines 38-54 and col. 14, lines 1-28);
energizing at least one selective conductor of the second set of selective conductors to actuate at least one actuator conductor of the second set of actuator conductors in the second actuator portion to change the shape of the actuator conductor in a programmed manner based on an amount of energy provided by the selective conductor in the second set of selective conductors (see Figure 5 and col. 12, lines 38-54 and col. 14, lines 1-28); and
controlling movement of the programmable wire assembly in the first actuator portion independently of controlling movement of the programmable wire assembly in the second actuator portion (see Figure 5 and col. 12, lines 38-54 and col. 13, line 55-col. 14, line 28).
It is noted Kim et al. teaches adjusting the electrical energy provided by the selective conductor to change the shape of the actuator conductor in a programmed manner but does not specifically teach the energy is thermal resistive electrical energy. However, Waldhauser et al. teaches energizing at least one selective conductor of the first set of selective conductors to actuate at least one actuator conductor of the first set of actuator conductors in the first actuator portion to change the shape of the actuator conductor in a programmed manner based on an amount of thermal resistive electrical energy provided by the selective conductor (see col. 6, lines 46-59, col. 10, line 55-col. 11, line 5, and col. 12, lines 36-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kim et al. to include changing the shape of the actuator conductor in a programmed manner based on an amount of thermal resistive electrical energy provided by the selective conductor, as disclosed in Waldhauser et al., so as to induce a deflection of the actuator conductor that is proportional to the number of the heated portions and the spatial relation of the heated portions (see Waldhauser et al.: col. 6, lines 53-59).
Regarding claim 15, Kim et al. discloses a programmable medical wire system, comprising: 
a programmable wire assembly, comprising: 
a core conductor (139B) (see Figure 29 and col. 30, lines 37-64); 
a first selective conductor portion comprising a first set of selective conductors (130d) and a second set of selective conductors (130a, 130b, 130c) (see Figure 5 and col. 14, lines 1-28); 
a first actuator portion comprising a first set of actuator conductors (112d) electrically coupled to first set of selective conductors, the first set of actuator conductors being programmed to move toward a predetermined shape (see Figures 3 and 30) based on actuation by electrical energy applied through selective conductors electrically coupled to the first set of actuator conductors (see Figure 5 and col. 12, lines 38-54 and col. 13, line 55-col. 14, line 28); 
a second selective conductor portion at a different longitudinal position along the programmable wire assembly than the first actuator portion and comprising the second set of selective conductors (see Figure 5 – selective conductors 130a, 130b, 130c extend distally beyond the longitudinal position of the set of actuator conductors 112d and the selective conductor 130d); and 
a second actuator portion disposed at a different longitudinal position than the first actuator portion and configured to control movement of the programmable wire assembly independently of the first actuator portion, the second actuator portion comprising a second set of actuator conductors (112a, 112b, 112c) electrically coupled to the second set of selective conductors, the second set of actuator conductors being programmed to move toward a predetermined shape (see Figures 3 and 30) based on electrical energy applied through the selective conductors electrically coupled to the second set of actuator conductors (see Figure 5 and col. 12, lines 38-54 and col. 13, line 55-col. 14, line 28).   
It is noted Kim et al. teaches the first set of actuator conductors and second set of actuator conductors being programmed to move toward a predetermined shape based on actuation by electrical energy applied through selective conductors electrically coupled to the first and second set of actuator conductors but does not specifically teach the energy is thermal resistive electrical energy. However, Waldhauser et al. teaches the first set of actuator conductors and second set of actuator conductors being programmed to move toward a predetermined shape based on actuation by thermal resistive electrical energy applied through selective conductors electrically coupled to the first and second set of actuator conductors (see col. 6, lines 46-59, col. 10, line 55-col. 11, line 5, and col. 12, lines 36-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kim et al. to include the first set of actuator conductors and second set of actuator conductors being programmed to move toward a predetermined shape based on actuation by thermal resistive electrical energy applied through selective conductors electrically coupled to the first and second set of actuator conductors, as disclosed in Waldhauser et al., so as to induce a deflection of the actuator conductor that is proportional to the number of the heated portions and the spatial relation of the heated portions (see Waldhauser et al.: col. 6, lines 53-59).
Regarding claim 17, Kim et al. discloses the second actuator portion is disposed at a non-adjacent longitudinal position relative to the first actuator portion (see Figure 5 – selective conductors 130a, 130b, 130c and actuator conductors 112a, 112b, 112c extend distally beyond the longitudinal position of the set of actuator conductors 112d and the selective conductor 130d and col. 14, lines 1-28)
Regarding claim 18, Kim et al. discloses the second actuator portion is separated from the first actuator portion by at least one cross-sectional dimension of the programmable wire assembly (see Figure 5 – selective conductors 130a, 130b, 130c and actuator conductors 112a, 112b, 112c extend distally beyond the longitudinal position of the set of actuator conductors 112d and the selective conductor 130d and col. 14, lines 1-28).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al and Waldhauser et al., further in view of Kornkven Volk et al. 

Regarding claim 14, it is noted neither Kim et al. nor Waldhauser et al. specifically teach the actuator conductor comprises a twist conductor and the method further comprises: energizing a selective conductor coupled to the twist conductor; and causing the twist conductor to change shape by twisting along a length of the twist conductor. However, Kornkven Volk et al. teaches the actuator conductor comprises a twist conductor and the method further comprises: energizing a selective conductor coupled to the twist conductor; and causing the twist conductor to change shape by twisting along a length of the twist conductor (see Figures 17a-b and col. 13, lines 42-61). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kim et al. and Waldhauser et al. to include the actuator conductor comprises a twist conductor and the method further comprises: energizing a selective conductor coupled to the twist conductor; and causing the twist conductor to change shape by twisting along a length of the twist conductor, as disclosed in Kornkven Volk et al., so as to achieve net rotation of the actuator conductor when actuated to allow a physician to steer a tip of the wire assembly around its axis (see Kornkven Volk et al.: col. 13, lines 56-61).

Response to Arguments
Applicant's arguments filed 7/25/2022 with respect to claim 1 have been fully considered but they are not persuasive.
Applicant argues that Kim does not disclose one or more non-adjacent actuator portions along the length of the programmable wire assembly, in particular one or more actuator portions located at multiple distances from the end and separated in at least some embodiments by at least one cross sectional dimension of the programmable wire assembly. The Examiner respectfully disagrees and notes that the various electrodes (112a, 112b, 112c, and 112d) described in Kim and best shown in Figure 5 are each located at different distances from the end (i.e. 112a is closest to the end, 112d is furthest from the end) and at least some of the electrodes are non-adjacent to one another and separated by at least one cross sectional dimension (e.g. 112a and 112b are non-adjacent to 112d, 112c is non-adjacent to 112a, etc.). Kim explicitly notes the electrodes are disposed “at varying positions along the length of the bendable portion 110 of the actuation part 100” (see col. 14, lines 3-8). Thus, the Examiner’s interpretation of Kim still reads on the limitations recited in Applicant’s amended claim 1. 
Applicant’s arguments with respect to claim(s) 13 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340. The examiner can normally be reached M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN B HENSON/Primary Examiner, Art Unit 3791